668 S.E.2d 569 (2008)
STATE of North Carolina
v.
Tommie PARKS.
No. 339P08.
Supreme Court of North Carolina.
October 9, 2008.
Daniel F. Read, Durham, for Tommie Parks.
Diane Martin Pomper, Assistant Attorney General, Peter S. Gilchrist, III, District Attorney, for State.

ORDER
Upon consideration of the petition filed on the 22nd day of July 2008 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals *570 pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th day of October 2008."